Citation Nr: 1701613	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional compensation on the basis of a dependent's school attendance.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to April 1970 and from November 1971 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In September 2016, prior to the promulgation of a decision in the current appeal, the appellant requested through his representative that his claim of entitlement to additional compensation on the basis of a dependent's school attendance be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to additional compensation on the basis of a dependent's school attendance have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a statement received in September 2016, the appellant's representative expressed his intent to withdraw the claim of entitlement to additional compensation on the basis of a dependent's school attendance.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in this matter.


ORDER

The appeal as to the issue of entitlement to additional compensation on the basis of a dependent's school attendance is withdrawn.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


